Citation Nr: 0327364	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  00-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issue regarding entitlement to a waiver of recovery of 
an overpayment of Department of Veterans Affairs improved 
pension benefits in the calculated amount of $10,360.00 is 
the subject of a separate Board of Veterans' Appeals (Board) 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
June 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  A February 1995 rating decision denied entitlement to 
service connection for an acquired psychiatric disorder 
(nervous condition).

2.  Evidence received subsequent to the February 1995 rating 
decision is so significant that it must be reviewed to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision (denying entitlement to 
service connection for a nervous condition) is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the February 1995 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of service connection for a psychiatric 
disorder was most recently denied in a February 1995 rating 
decision.  A claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F. 
3d at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (April 2001), the 
earlier version of the law remains applicable in this case.

The RO has determined that new and material evidence has been 
submitted to reopen the veteran's service connection claim 
and a de novo review by the RO has been undertaken.  The 
Board, however, must make its own determination as to whether 
new and material evidence has been presented to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the February 1995 rating includes the 
veteran's extensive hearing testimony.  The Board finds that 
the veteran's April 2001 RO and April 2003 Board hearing 
testimony clearly contributes to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
disability.  The veteran's hearing testimony has also 
provided a more detailed picture of the veteran's psychiatric 
condition immediately following his discharge from service.  
As such, the Board concurs with the RO that the veteran's 
hearing testimony (and other evidence submitted in support of 
his claim) is so significant that it must be reviewed in 
order to fairly decide the merits of the veteran's claim.

In other words, the Board finds that the evidence is new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, and to this extent the appeal 
is granted.


REMAND

Having concluded that the veteran's claim for service 
connection for an acquired psychiatric disorder has been 
reopened, the Board is of the opinion that additional 
development is necessary prior to entering a final 
determination regarding a decision on the underlying merits 
of that claim.  In this regard, the Board finds that a VA 
examination is necessary to determine the nature and etiology 
of any psychiatric disability that might be present.  
38 C.F.R. § 3.159(c)(4).

As for the issue of entitlement to service connection for 
PTSD, an August 1999 VA record reflects that the veteran has 
been diagnosed with PTSD.  The Board notes that the RO has 
attempted to confirm the veteran's stressor.  However, in 
correspondence received in January 1999 (and May 2001), the 
U.S. Armed Services Center for Research of Unit Records 
(USACRUR) indicated that they had received information 
insufficient to conduct meaningful research to verify the 
veteran's stressor.

A review of the claims file reveals that more detailed 
information concerning the veteran's stressor has been 
obtained.  Such information has been given during the 
veteran's RO and Board hearing, and is also contained in an 
October 30, 2000 memorandum from the veteran's 
representative.  The veteran has indicated that while serving 
from 1970 to 1971 with the 347th Tactical Airlift Squadron at 
UBON AFB, Thailand, he witnessed an explosion involving a C-
130 gunship.  The Board finds that another attempt to verify 
the veteran's stressor should be made.

The Board notes that VA is required to address the Veteran's 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The claims file should be reviewed to ensure 
that all notification and development action required by the 
VCAA is completed under 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002), including written notice of the evidence, 
if any, the veteran is expected to provide in support of the 
claims and the evidence, if any, that will be obtained for 
him.

Therefore, the case is REMANDED for the following actions:

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by the VCAA 
is completed, including written notice of 
the evidence, if any, the veteran is 
expected to provide in support of the 
claims and the evidence, if any, that 
will be obtained for him.

2.  A summary of the veteran's stressor 
(concerning the C-130 explosion while 
serving at UBON AFB, Thailand), together 
with the veteran's DD 214 and personnel 
records, should be sent to USASCRUR, with 
a request to provide any information that 
might corroborate the veteran's alleged 
stressor.

3.  The veteran should be scheduled for a 
VA examination to identify the nature of 
any psychiatric disability, including 
PTSD, that might be present, and to 
ascertain its etiology.  In this regard, 
the examiner should be provided the 
veteran's entire claims file for review, 
and a notation that this review took 
place should be included in any report 
provided.  With respect to any 
psychiatric disability (other than PTSD) 
that may be present, the physician should 
offer an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder was incurred in or 
aggravated by service (or was manifested 
within one year of the veteran's 
separation from service).

As for PTSD, the examiner should be asked 
to determine (1) whether the DSM-IV 
diagnostic criteria support a diagnosis 
of PTSD and (2), if so, whether there is 
a relationship between PTSD and the 
verified stressor(s).

The report of examination should include 
the complete rationale for all opinions 
expressed.  All appropriate special tests 
should be accomplished, and the claims 
file must be made available to the 
examiner for review in connection with 
the examination.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded .  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



